Citation Nr: 0124094	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  99-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 19, 
1997, for the award of increased disability compensation 
(from 30 percent to 100 percent) for post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for osteoarthritis of 
the cervical spine.

3.  Entitlement to service connection for osteoarthritis of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
September 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and his spouse appeared at a hearing before the 
undersigned Member of the Board at the RO in June 2001, at 
which time they testified with respect to the issues listed 
on the title page.  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  The date of receipt of the appellant's claim seeking an 
increased disability rating for his PTSD was June 19, 1997.

2.  The medical findings of record reflect that an 
ascertainable increase in the PTSD occurred within the one-
year period prior to receipt of the claim, specifically, on 
January 8, 1997, when the appellant was seen for outpatient 
treatment for his PTSD symptoms that were subsequently 
considered by a VA examiner to reflect chronic and severe 
impairment of long-standing origin.

3.  The evidence shows that the appellant was treated on a 
number of occasions for back injuries while on active duty in 
1989; however, clinical manifestations of these injuries were 
not found on the separation examination conducted in August 
1972.
4.  The evidence shows that the appellant was first treated 
complaints of pain in his neck and low back beginning in the 
early 1990s.  VA treatment records dated from 1992 to 1999 
reflect follow-up outpatient care for osteoarthritis 
affecting both his cervical spine and lumbar spine.

5.  The greater weight of the evidence does not establish 
that a chronic disability of the cervical spine or lumbar 
spine was incurred in service, or in the case of arthritis, 
manifested to a compensable degree within one year after 
service, and there was no continuity of pertinent 
symptomatology or treatment after service to establish 
entitlement to service connection for osteoarthritis of the 
cervical or lumbar spine.


CONCLUSIONS OF LAW

1.  An effective date of January 8, 1997, but no earlier, for 
the award of increased disability compensation from 30 
percent to 100 percent for the appellant's PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o) (2000).

2.  Osteoarthritis of the cervical or lumbar spine was not 
incurred in military service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date Claim

Background

A "Statement in Support of Claim," VA Form 21-4138, signed 
by the appellant and received on June 19, 1997, was accepted 
by the RO as a claim seeking increased disability 
compensation for his PTSD since no appealable administrative 
action was then currently pending.  At that time, a rating of 
30 percent under Diagnostic Code 9411 had been in effect 
since December 1993 (coincident with the original grant of 
service connection for PTSD by rating decision in May 1994).  
Prior to the receipt of his June 1997 claim, the RO had 
previously denied an increased rating above the 30 percent 
level for the appellant's PTSD by rating decision in June 
1995, which was issued in connection with his appeal of the 
original grant of service connection by the May 1994 rating 
decision.  At that time, the RO reviewed the report of a VA 
PTSD compensation examination conducted in April 1994 (which 
was the first time he was ever diagnosed with PTSD) as well 
as VA outpatient reports dated in May 1994-February 1995, and 
concluded that the 30 percent rating should remain unchanged.  
Thereafter, the record shows that the appellant was furnished 
a statement of the case regarding his appeal of the original 
rating in June 1995, but no Form 9 substantive appeal or 
equivalent correspondence was ever filed in response to the 
statement of the case.

In conjunction with the appellant's claim filed in June 1997, 
the RO reviewed VA outpatient reports dated from February 
1995 to August 1997 from the Chattanooga VA Outpatient 
Clinic.  These reports showed no in/outpatient treatment 
during the year 1996, but beginning with his visit to the 
clinic on January 8, 1997, he was seen on multiple occasions 
for evaluation and follow-up treatment of his PTSD-symptoms 
of frequent nightmares, insomnia, anxiety, explosive temper 
and social isolation.  Thereafter, he was evaluated on a VA 
PTSD compensation examination conducted in September 1997, at 
which time it was determined that his PTSD was chronic and 
severe due to the aforementioned symptoms.  It was further 
disclosed at the time of the September 1997 examination that 
he had been unemployed since 1991, and that he had been 
living alone in a shack in the woods for the past two years 
since his estrangement from his wife.  With benefit of review 
of the evidence in the claims file, the examiner provided the 
following in the addendum section of the examination report:

[The appellant's] severe anxiety and 
depressive disorders (PTSD and dysthymic 
disorder) appear to have been present 
since Vietnam service, though obscured by 
his long-term drug use and marginal 
lifestyle.  He has not come for treatment 
much, and he probably will not.  He does 
not trust people, and that includes 
clinic personnel and his family.  He 
simply does not left anyone get close.  
If he tries to spend sustained time with 
a person, he risks rage reactions at them 
when he is offended.  He is 
hypersensitive to slights.

On the basis of the above-cited evidence, the RO issued a 
rating decision in January 1998 which increased the schedular 
rating for his PTSD from 30 percent to 100 percent under 
Diagnostic Code 9411, effective from the date of his claim 
seeking increased disability compensation, June 19, 1997.  
The appellant has since perfected an appeal with regard to 
the effective date assigned for this rating.  He asserts that 
the effective date for this award should be the date of 
original award of service connection, December 29, 1993, on 
the basis that the disorder has been at least 100 percent 
disabling since that time.  See Statement in Support of 
Claim, VA Form 21-4138, dated August 12, 1998.

Analysis

Section 5110(a) of title 38, United States Code, provides 
that "[u]nless specifically provided otherwise in this 
chapter, the effective date of . . . a claim for increase[] 
of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  Section 5110(b)(2) of 
title 38, United States Code, provides otherwise by stating 
that "[t]he effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."

Section 3.400(o)(1) and (2) of title 38, Code of Federal 
Regulations, implement sections 5110(a) and (b)(2).  
Section 3.400(o) provides for effective dates as follows:

Increases . . . (1) General.  Except as 
provided in paragraph (o)(2) of this 
section . . . , date of receipt of claim 
or date entitlement arose, whichever is 
later.

(2) Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  In a 
subsequent decision, the Court held that the term 
"increase" as used under 38 U.S.C.A. § 5110(b)(2) means 
increase to the next disability level; hence, "any 
ascertainable" increase, no matter how marginal, will not 
suffice to establish an earlier effective date under section 
5110(b)(2).  Hazan v. Gober, 10 Vet. App. 511, 519-20 (1997).

As a result of the Harper decision, two questions regarding 
the applicable effective date for a claim for increased 
rating were addressed by the VA's General Counsel in a 
precedent opinion issued in September 1998.  See VAOPGCPREC 
12-98, 63 Fed. Reg. 56704 (1998).

The first question concerned the appropriate effective date 
for an award of increased disability compensation pursuant to 
38 C.F.R. § 3.400(o)(2) where a veteran filed a claim for an 
increased rating alleging an increase in disability within 
the one year prior to VA's receipt of the claim and a 
subsequent VA examination substantiates the increase in 
disability.  In this situation, the General Counsel held that 
when a veteran submits a claim alleging an increase in 
disability within the one year prior to receipt of the claim 
and medical evidence substantiates the increased disability, 
the effective date of an award of increased disability 
compensation must be determined based upon the facts of the 
particular case.  VAOPGCPREC 12-98 at para. 5.  With respect 
to this holding, the General Counsel noted that the plain 
language of the statutory provision and implementing 
regulation indicates that the effective date for increased 
disability compensation is the date on which the evidence 
establishes that a veteran's disability increased, if the 
claim is received within one year from such date.  Id. at 
para. 2 (emphasis added).  Thus, the General Counsel stated 
that the effective date of an increased rating would be the 
date of claim only if the claim was not received within the 
year following the increase in disability, as explained in 
Harper, supra.  Id. at para. 2 (emphasis added).

In this case, the appellant's formal claim seeking an 
increased disability rating for his PTSD was received by the 
RO on June 19, 1997.  However, he alleges that the increase 
to 100 percent for this disability occurred commensurate with 
the original grant of service connection effective December 
1993.  However, pursuant to the holdings in Harper, supra, 
and VAOPGCPREC 12-98 cited above, the appellant can only 
establish an effective date earlier than what the RO has 
presently assigned for the increased rating to 100 percent - 
June 19, 1997 - if the evidence supports a finding that an 
ascertainable increase in his disability occurred within the 
one year period prior to receipt of this current claim for 
such increase, on or about June 19, 1996, absent clear and 
unmistakable error in a prior RO or Board decision, which is 
a separate matter that has not been plead by the appellant or 
developed for appeal as to this particular increased 
rating/earlier effective date claim for his PTSD.

As detailed above, the appellant's PTSD was not treated or 
evaluated in 1996; however, the record reflects that 
beginning with his visit to the clinic on January 8, 1997, he 
was seen on multiple occasions for evaluation and follow-up 
treatment of his PTSD-symptoms of frequent nightmares, 
insomnia, anxiety, explosive temper and social isolation.  He 
was then evaluated on a VA compensation examination in 
September 1997, at which time it was determined that his PTSD 
was chronic and severe due to these symptoms.  The examiner 
at that time essentially opined based on his review of the 
records in the claims file that his chronically severe PTSD 
was of long-standing origin.  Review of the records 
corroborates the examiner's assessment, particularly, with 
respect to long-term unemployment (since 1991) and 
increasingly severe social isolation (for the past two 
years).  These findings clearly supported the RO's decision 
to award the total (100 percent) rating based on the 
schedular criteria under Part 4 of 38 C.F.R. (Diagnostic Code 
9411).

In view of the above, the Board finds that an ascertainable 
increase in the appellant's PTSD is shown by the evidence 
within one year prior to receipt of his June 1997 claim, 
specifically, on January 8, 1997, when he began a fairly 
regular course of treatment and follow-up care for his 
chronically severe PTSD symptoms.  In the Board's view, these 
findings denoted at the time of the January 1997 outpatient 
visit, and when read together with the other pertinent 
medical evidence showing continued treatment for his PTSD 
symptoms through 1999, reflect an ascertainable increase to 
the 100 percent level.  Accordingly, there is a legal basis 
to assign an earlier effective date for the grant of that 
rating, effective from January 8, 1997.  An increase in the 
appellant's PTSD is not shown earlier, however, as there is 
no medical evidence showing prior treatment/evaluation for 
PTSD within the remainder of the one-year period prior to 
receipt of the June 1997 claim.  This finding is supported by 
the fact that the appellant was not seen at all for his PTSD 
in 1996, and then not until he was seen on January 8, 1997, 
as detailed above.

II.  Service Connection Claims

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103A, 5107, as amended by the Veterans Claims Assistance 
Act of 2000, Pub. L. 106-475 (the VCAA) and implementing 
regulations published by VA on August 29, 2001, which are 
effective from date of the enactment of the VCAA, November 9, 
2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

Specifically, the record reflects that the appellant has been 
provided a VA general medical compensation examination in 
December 1997 addressing the nature/etiology of his back 
disorders.   VCAA-development efforts that were undertaken on 
the direct initiative of the RO in connection with its 
issuance of the supplemental statement of the case in April 
2001 have been completed to the extent possible.  The RO 
attempted to obtain relevant medical records and/or provide 
the appellant the opportunity to submit or authorize VA to 
obtain relevant medical records.  Based on the appellant's 
responses to the development actions taken by the RO with 
regard to this claim, it appears that there are no additional 
records that are potentially relevant to the claims on 
appeal, to include any Social Security records or additional 
VA/private medical records.  Further efforts to obtain 
additional VA records from the Allen Park, Michigan facility 
appears futile in light of the development actions taken by 
the RO to this point.  

The Board further observes that records dated in 1976 were 
obtained from the Allen Park facility and it does not appear 
that there are any earlier-dated records from that facility.  
Accordingly, further delay to obtain additional evidence is 
not warranted.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

For the reasons stated above, the Board finds that VA has 
satisfied its duties to inform and assist the appellant in 
this case, and therefore, further development and further 
expending of VA's resources in this particular case is not 
warranted.

Further, the RO has adjudicated this claim on the merits 
under the benefit-of-the-doubt standard of review with 
issuance of the above-cited April 2001 supplemental statement 
of the case.  Accordingly, the Board concludes that the 
appellant will not be prejudiced by a disposition of his 
appeal at this time.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

In a merits-based review of claims, the Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.  Once the evidence is 
assembled, the Board must determine whether the preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  Moreover, the Board may not base a decision 
on its own unsubstantiated medical conclusions but, rather, 
may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Under pertinent law and VA regulations, service connection 
may be granted if symptomatology attributable to a disorder 
of the spine appeared during service (or aggravated therein 
if preexisting such service - not factually relevant in this 
case) or, in the case of arthritis in a spinal segment, was 
manifested to a degree of 10 percent or more within one year 
thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2000).  This 
may be accomplished by affirmatively showing chronic 
inception during service or through application of either the 
continuity-of-symptomatology-after-service standard under 38 
C.F.R. § 3.303(b) or through the statutory presumption 
criteria (arthritis manifested to a compensable degree within 
a year after service) under 38 C.F.R. §§ 3.307, 3.309.  Each 
disabling condition shown by the service records must be 
considered on the basis of the places, types and 
circumstances of the veteran's active service period, as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent and lay evidence.  38 C.F.R. § 3.303(a).  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2000).

In analyzing the evidence of record, the Board finds that a 
preponderance of the relevant and probative evidence is 
against entitlement to service connection for osteoarthritis 
of either the cervical or lumbar spine.  The medical evidence 
does not establish a relationship between the appellant's 
current diagnoses for same and military service.  Service 
medical records document that he was treated on a number of 
occasions for cervical and lumbar pain related to acute-
lifting injuries following an automobile accident.  Moreover, 
it is not disputed that his combat sniper duties in Vietnam 
placed additional strain on his spinal column while engaging 
in field and repelling activities, even though service 
records do not verify these accounts.  See 38 U.S.C.A. 
§ 1154(b) (West 1991).  However, objective clinical 
manifestations of these injuries were not found on the 
separation examination conducted in August 1972 or when he 
was medically evaluated on a VA compensation examination in 
connection with his original claim in 1976.  Thereafter, the 
evidence shows that the appellant was first treated for 
complaints of back pain in his neck and low back beginning in 
the early 1990s.  VA treatment records dated from 1992 to 
1999 reflect follow-up outpatient care for osteoarthritis 
affecting both his cervical spine and lumbar spine.  Further, 
aside from his contentions and self-reported medical history, 
no treating or evaluating physician has clinically associated 
his currently diagnosed back disorders with any incident or 
event of his military service.

In view of the above, and given the fact that there is a 
substantially greater than one year gap in time between the 
appellant's military service and any medical treatment and/or 
diagnoses for disorders of the cervical/lumbar spine, the 
Board finds that a preponderance of the relevant and 
probative evidence is against entitlement to service 
connection for the presently-diagnosed osteoarthritis 
affecting these spinal segments.  Neither continuity of 
symptomatology nor evidence filling in the evidentiary gap 
with regard to the back disorders first treated and diagnosed 
since approximately 1992 is shown in this case.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  The regulations regarding 
service connection do not require that a veteran establish 
service connection through medical records alone, Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), but in this case, the 
Board has carefully examined the entire evidentiary record 
and does not find any credible, objective evidence to support 
the appellant's contentions that he developed a chronic 
disorder of the cervical or lumbar spine in service or 
associated arthritis within a year thereafter.  Although the 
record reflects the appellant giving a history of chronic 
neck and low back pain and treatment since the in-service 
injuries, these accounts were based on a history he provided, 
which as noted above, has not been verified by documented 
treatment.  The Board is not obligated to accept a veteran's 
recitation of medical history in a situation as presented 
herein.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  For 
these reasons, the Board finds that a preponderance of the 
evidence is against these claims.

The appellant's contentions and hearing testimony of June 
2001 have been carefully and compassionately considered, 
particularly, in light of his status as a combat veteran, but 
without competent clinical or historical corroboration, his 
contentions are considered to be of insufficient probative 
value to serve as a basis for a grant of service connection.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a 
preponderance of available evidence weighs heavily against a 
grant of the benefits sought, the evidence in this case is 
not so evenly balanced as to require application of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2000).



ORDER

Entitlement to an effective date of January 8, 1997, but no 
earlier, for the award of increased disability compensation 
for the appellant's PTSD from 30 percent to 100 percent 
disabling is granted, subject to the law and regulations 
governing the payment of compensation benefits.

Service connection for osteoarthritis of the cervical spine 
is denied.

Service connection for osteoarthritis of the lumbar spine is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

